Citation Nr: 1511750	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the record.

In August 2014, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, with regard to the Board's favorable determination regarding the new and material claims in the decision below, there is no need for the RO to consider this evidence.  Since the claims are reopened and will be remanded to the originating agency for consideration on the merits, the Board finds that there is no prejudice to the Veteran in considering the additional evidence for the limited purpose of reopening the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.





FINDINGS OF FACT

1.  A February 2006 RO decision denied service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  




Factual Background and Analysis

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a February 2006 rating decision based on the RO's determination that the evidence failed to show any current hearing loss disability or tinnitus or that the disabilities were incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the February 2006 rating decision included the Veteran's service treatment records. 

In November 2010, the Veteran filed a request to reopen the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.

In connection with the claims, the Veteran submitted private audiograms dated from April 1978 to February 2011.  In an April 1993 private audiogram, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
30
LEFT
5
10
10
10
25
 
An April 1996 private treatment record demonstrates a bilateral shift in hearing acuity, which notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
35
LEFT
15
15
15
15
40

In a February 1999 Department of Labor audiogram, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
25
30
30
40
50
 
A July 2000 Associates Hearing private treatment record notes the Veteran had mild to profound hearing loss in the right ear and mild to severe hearing loss in the left ear.  An April 2001 private treatment record reflects a diagnosis of bilateral sensorineural hearing loss in the high frequencies and notes that the right ear reflected some possible noise exposure and the left ear reflected possible noise exposure with other etiology.

An additional September 2002 audiogram from Norton Community Hospital demonstrates moderate bilateral hearing loss, indicates that extended exposure to loud noises may worsen hearing loss, and notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
40
50
LEFT
55
60
50
50
55

In April 2011, the Veteran reported that he did not receive a hearing test upon separation from service.  In May 2011, he elaborated that the hearing test machine was broken so he and a few other soldiers were sent off-site to be processed but never received a hearing test.  The Veteran stated that he currently had difficulty conversing with his wife due to hearing loss.  In February 2011, the Veteran stated that he trained in heavy weapons infantry during active service and was exposed to loud noises, to include from rocket launchers and plane engines.

In February 2011, the Veteran's wife noted she married the Veteran shortly after he was discharged from active service and that he always needed to turn up the volume on the television and radio in order to hear and that she constantly repeated herself in conversation.  She indicated that she believed he was exposed to loud noise in service that caused hearing difficulty that worsened throughout the years.

In a March 2012 statement, Dr. F.M. reported that the Veteran had a forty year history of hearing loss that included exposure to guns and loud airplane noise without hearing protection in active service.  Dr. F.M. opined that bilateral sensorineural hearing loss and tinnitus were most likely caused by noise exposure in active service.  

In a January 2013 VA examination, the Veteran reported being aware of hearing loss in 1975.  He noted that his duties in service as a heavy weapons infantryman and supply person included field training, jumping from planes, and being exposed to mortars, rifles, machine guns, and aircraft noise with no hearing protection.  He reported occupational noise exposure from coal mining for three years with no hearing protection, four to eight hours of noise exposure per day as a mine inspector for 30 years with no hearing protection, and recreational noise exposure of lawn mowers and weed trimmers without hearing protection.  The examiner diagnosed bilateral sensorineural hearing loss and opined it was not caused by or a result of military service because the Veteran had normal hearing test results upon separation from service in 1966, and in an April 1978 occupational audiogram.  

With regard to tinnitus, the Veteran stated he had bilateral, periodic tinnitus for the past ten to twelve years.  The VA examiner further opined that periodic, bilateral tinnitus was not caused by or a result of military service because there was a delay in onset.  The examiner noted that tinnitus began ten to twelve years ago while the Veteran separated from military service in 1966.

In February 2013, the Veteran stated that he misunderstood what tinnitus was until recently and that he remembered ringing and a "slushy" sound in his ears during military service that recurred often ever since.

In a December 2013 VA addendum opinion, the VA examiner noted the Veteran stated he did not understand what tinnitus was when reporting its onset at the January 2013 VA examination and found that the Veteran understood the question because he was able to specifically describe the type of noise and how long he had it.  The examiner concluded that the opinions on the etiology of bilateral hearing loss and tinnitus were unchanged.

In a July 2014 hearing, the Veteran testified that he was a heavy weapons infantryman in service, jumped out of airplanes, and was exposed to noise from planes, rifles, mortars, and howitzers.  He indicated that he first noticed ringing in his ears after parachuting from a plane, had periodic ringing in his ears while he was assigned to supplies, and continued to have symptoms ever since.  The Veteran stated that his recurrent tinnitus bothered him while driving and his wife indicated that he had episodes of tinnitus at night.  He reported that he did not have a hearing test upon separation from active service.  

In August 2014, Dr. S.G. indicated that the Veteran was seen in July 2014 for hearing loss and bilateral tinnitus that was more than likely due to exposure to loud noise.  Dr. S.G. explained that the Veteran had normal hearing when he went to work for the armed forces and was exposed to a lot of loud noise.  

With regard to the claim to reopen a claim of service connection for bilateral hearing loss, the Board finds that the medical evidence showing bilateral hearing loss disability and the medical opinions linking the bilateral hearing loss to service are new and material.  Accordingly, reopening of the claim is in order.

With regard to the claim to reopen a claim for service connection for tinnitus, the Board finds the lay statements from the Veteran and his wife and the medical evidence linking the tinnitus to service are new and material.  Accordingly, reopening of this claim is also in order.  



ORDER

As new and material evidence has been received, reopening of the claim for service connection for bilateral hearing loss disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for tinnitus is granted.


REMAND

The Board finds that further development is required before the claims of entitlement for service connection for bilateral hearing loss disability and tinnitus are adjudicated.  

The Board observes that, following the issuance of the Supplemental Statement of the Case (SSOC) dated in December 2013, the Veteran submitted additional evidence relevant to the issues on appeal.  Specifically, an August 2014 private ear nose throat specialist's assessment and opinion were associated with record following the issuance of the December 2013 SSOC.  The record shows no indication that the RO considered these private treatment records when deciding the issues on appeal.  Further, there is no evidence that the Veteran or his representative waived the procedural right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.  Therefore, remand is required.

In addition, some private audiograms submitted by the Veteran have not been interpreted.  On remand, the originating agency should undertake appropriate development to have the audiograms interpreted.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from January 2013 to the present.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from January 2013 to the present.  

2. The RO or the AMC should undertake appropriate development to ensure all audiograms in the claims file are properly interpreted and should have any outstanding audiograms interpreted by someone competent to do so.

3. The RO or the AMC also should undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted in light of the evidence received pursuant to the above development.  

4. Then, the RO or the AMC should adjudicate the Veteran's reopened claims for service connection for bilateral hearing loss disability and tinnitus with consideration of the additional evidence received without a waiver of RO consideration (i.e., the August 2014 statement by Dr. S.G.).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


